Citation Nr: 1545888	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In October 2011, the Veteran appeared and testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In October 2014, the Board remanded the Veteran's claim for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran was routinely exposed to mortar and machine gun fire while in active service. 

2. The Veteran's July 2010 VA audiological examination reported hearing loss of the left ear.

3. The Veteran's left ear demonstrated a significant shift in at least one hearing threshold during his active service.   

4. The Veteran's current left ear hearing loss is the result of acoustic trauma during his active service. 


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disability of the left ear have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for left ear hearing loss has been granted.  As such, the Board finds that any error related to the VCAA for this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Service Connection for Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at least in an approximate balance, and the Veteran's claim has been granted. 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran currently has left ear hearing loss as defined by 38 C.F.R. § 3.385 as audiometric testing during a VA examination in July 2010 showed a puretone threshold of 3000 Hertz as 40 decibels.  

Based upon the Veteran's assignment during service as a "mortar man" for three years and three months, the Board concedes that he was likely exposed to in-service noise exposure. 

The final element required to establish service connection is a nexus, or link, between the current left ear hearing loss and the noise exposure during service.  In this regard, the Board notes that the July 2010 and August 2015 VA examiners opined that the Veteran's left ear hearing loss was less likely than not related to in-service exposure; however, the Board finds that these opinions are outweighed, or at least in equipoise, with a positive opinion provided by a private audiologist from October 2011.  

Both VA examiners base their opinions upon the fact that the Veteran's service treatment records do not demonstrate a hearing loss disability during service or report significant changes in the Veteran's hearing during service.  The July 2010 examiner states that the Veteran's records do not demonstrate "significant worsening" and the August 2015 examiner states that no "significant threshold shifts" are noted when comparing the entrance and exit exams.  The Board finds that finds that these arguments appear to be based upon an inaccurate factual premise, which limits their probative value.  Review of the Veteran's October 28, 1975 audiological findings and his separation examination demonstrates a significant change in the Veteran's hearing at the 6000 Hertz frequency during service.  

The August 2015 examiner states that the Veteran's left ear showed the following pure tone thresholds on an October 5, 1975 audiological examination:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
10
5
0
5
0
15

The Veteran's separation examination reports the following audiological thresholds:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
10
10
5
0
0
20

The August 2015 examiner states that there were no significant shifts between these examinations, which indicate that the Veteran did not suffer a permanent noise injury during service.  The August 2015 examiner, however, does not address a significant discrepancy between the "October 5, 1975 evaluation" and an October 28, 1975 audiological evaluation that is reported as "indicating normal hearing."

The audiogram from October 28, 1975 showed following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
15
5
5
0
0
5

The Board notes that there is a 10 db difference between the Veteran's hearing at the 6000 Hz frequency between the examinations on October 5, 1975 and October 28, 1975.  This would also create a threshold shift of 15 decibels at the 6000 Hz frequency between the October 28, 1975 examination and the Veteran's separation examination.  If these evaluations both took place on the dates stated, then both examinations would have occurred before the Veteran's active duty period began in July 1976.  The Board is unable to state definitively whether an October 5, 1975 audiological evaluation or the October 27, 1975 audiological examination was used on the Veteran's induction evaluation, but the Board finds that is more likely that the October 27, 1975 examination was the Veteran's induction audiogram.  This for several reasons: 1) a hearing conservation record compares the Veteran's October 28, 1975 audiogram and a May 10, 1978 audiogram (neither exam is shown to report hearing at the 6000 Hz level above 10 decibels or indicates an October 5, 1975 hearing evaluation; 2) an audiogram dated October 5, 1978 is of record which indicates hearing at the 6000 Hz level between 15 and 20 decibels; 3) the 15 decibel shift would account for the threshold shift referenced by the July 2011 private audiologist; and 4) this shift could account for the Veteran's reports of decreased hearing that he states was reported to him at separation from service.  

The private audiologist opined that evidence of a significant in-service shift in hearing sensitivity and the Veteran's tinnitus onset prior to discharge from service made it more likely than not that the Veteran's current left ear hear loss was due to his active service.  The Board also notes that the Veteran's request for an addendum states that the private examiner was able to review the Veteran's service treatment records, which impacted the audiologist's decision.  

As the July 2010 VA examiner did not address this threshold shift and the August 2015 examiner relied upon an examination that appears to be have actually been conducted on October 5, 1978 (more than halfway through the Veteran's period of active service), the Board finds the opinion provided by the Veteran's private audiologist to be of greater probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (the probative value of a medical opinion comes from when there is a factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Additionally, while the Veteran indicated that he was unclear regarding the onset of his hearing loss, the Board found probative his testimony that his tinnitus began during his active service and the testimony of the his wife that the Veteran was having difficulty hearing on a regular basis at least as early as 1985.  The Veteran and his wife are competent to testify as to symptoms such as tinnitus and decreased hearing acuity, which are non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

As the evidence is unclear whether an October 5, 1975 hearing evaluation was conducted and the evidence indicates that there was a shift of 15 decibels at the 6000 Hz frequency between October 27, 1975 (prior to his entrance into active service in July 1976) and his separation from active service in July 1980, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's left ear hearing loss is due to his active service.   Accordingly, the Board finds that this is a situation where the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, resolving the benefit of the doubt in favor of the Veteran, service connection for left ear hearing loss is granted.


ORDER

Service connection for left hearing loss is granted. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


